Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 10/13/2020.
Claim(s) 2, 12, and 17 is/are amended BY EXAMINER’S AMENDMENT.
Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Jack Friedman on 27 November 2020.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claim(s) AMENDMENT(S)/CANCELLATIONS by Examiner’s Amendment as Follows ---
1. (Canceled)

2. (Currently amended) A method for processing shopping information through use of affiliates, said method comprising:
processors of a computer system, shopping information in a table having columns and rows, each column being a field storing a unique portion of the shopping information, said shopping information having been previously received by the shopping checkout management system from a mobile device, said shopping information pertaining to a purchase of an item by a second user through use of the mobile device that scanned the shopping information from an item tag attached to the item while the item is made visible to the second user by a first user who is advertising the item, wherein a condition for the first user to become an affiliate is purchase, by the first user, of the item, said first user having satisfied the condition;

said one or more processors determining, from analysis of the shopping information, a set of affiliates wherein each affiliate of the set of affiliates is entitled to receive a reward due to the purchase of the item by the second user, wherein said determining the set of affiliates comprises: (a) determining that the set of affiliates comprises one or more affiliates identified by respective affiliate information included within the shopping information and included on the item tag; or (b) analyzing associations between affiliates and unique identification information denoted as a unique identifier (ID) and included in the shopping information and on the item tag, in affiliate information external to the shopping information, to determine affiliates of the set of affiliates, wherein the first user is an affiliate of the set of affiliates, and wherein implementing (a) or (b) comprises updating the shopping information in the table to 
storing a user ID of the second user in a user ID field of the table;
storing a date and time at which the item was purchased by the second user in a buying date and time field of the table;
storing a date and time at which the item was checked out after being purchased by the second user in a checkout date and time field of the table;
storing a quantity of the item purchased by the second user in a quantity field of the table;
storing a price paid for the quantity of the item purchased by the second user in a subtotal field of the table;
determining that an affiliate registration intention field of the table is YES and 
determining that a unique ID is in a unique ID field of the table, wherein the unique ID that is unique to the item tag or is unique to the item to which the item tag is attached, and wherein the unique ID has a value differing from any value in any field of the table other than the unique ID field;

in response to determining that the unique ID is in the unique ID field of the table which is indicative of the unique ID also being in the item tag, determining an affiliate ID of at least one affiliate by utilizing associations between  affiliate IDs and the unique ID in an affiliate database that matches the 
in response to determining that the unique ID is in the unique ID field of the table and to determining that the affiliate registration intention field of the table is YES, storing in the affiliate database an association between the affiliate ID of the second user in the affiliate ID field of the table; and
said one or more processors transmitting the updated shopping information in the table to the shopping checkout management system, wherein the affiliate ID field of the updated table identifies the set of affiliates entitled to receive respective rewards and also identifies the second user as an affiliate in the affiliate registration intention field of the table.

3-11. (Canceled)

processors via one or more memories process shopping information through use of affiliates, said program code comprising:
program code for receiving, from a shopping checkout management system, shopping information in a table having columns and rows, each column being a field storing a unique portion of the shopping information, said shopping information having that had been previously received by the shopping checkout management system from a mobile device, said shopping information pertaining to a purchase of an item by a second user through use of the mobile device that scanned the shopping information from an item tag attached to the item while the item is made visible to the second user by a first user who is advertising the item, wherein a condition for the first user to become an affiliate is purchase, by the first user, of the item, said first user having satisfied the condition;

program code for determining, from analysis of the shopping information, a set of affiliates wherein each affiliate of the set of affiliates is entitled to receive a reward due to the purchase of the item by the second user, wherein said determining the set of affiliates comprises: (a) determining that the set of affiliates comprises one or more affiliates identified by respective affiliate information included within the shopping information and included on the item tag; or (b) analyzing 
storing a user ID of the second user in a user ID field of the table;
storing a date and time at which the item was purchased by the second user in a buying date and time field of the table;
storing a date and time at which the item was checked out after being purchased by the second user in a checkout date and time field of the table;
storing a quantity of the item purchased by the second user in a quantity field of the table;
storing a price paid for the quantity of the item purchased by the second user in a subtotal field of the table;
determining that an affiliate registration intention field of the table is YES and 
determining that a unique ID is in a unique ID field of the table, wherein the unique ID that is unique to the item tag or is unique to the item to which the 

in response to determining that the unique ID is in the unique ID field of the table which is indicative of the unique ID also being in the item tag, determining an affiliate ID of at least one affiliate by utilizing associations between  affiliate IDs and the unique ID in an affiliate database that matches the unique ID in the item tag and storing the affiliate ID of each affiliate of the at least one affiliate in the affiliate ID field of the table, wherein the at least one affiliate includes the first user;
in response to determining that the unique ID is in the unique ID field of the table and to determining that the affiliate registration intention field of the table is YES, storing in the affiliate database an association between the affiliate ID of the second user in the affiliate ID field of the table; and
program code for transmitting the updated shopping information in the table to the shopping checkout management system, wherein the affiliate ID field of the updated table identifies the set of affiliates entitled to receive respective rewards and also identifies the second user as an affiliate in the affiliate registration intention field of the table.

13-16. (Canceled)

processors, one or more memories, and a computer readable hardware storage device having computer readable program code stored therein, said program code containing instructions which, upon being executed by the one or more processors via the one or more memories process shopping information through use of affiliates, said program code comprising:
program code for receiving, from a shopping checkout management system, shopping information in a table having columns and rows, each column being a field storing a unique portion of the shopping information, said shopping information having been previously received by the shopping checkout management system from a mobile device, said shopping information pertaining to a purchase of an item by a second user through use of the mobile device that scanned the shopping information from an item tag attached to the item while the item is made visible to the second user by a first user who is advertising the item, wherein a condition for the first user to become an affiliate is purchase, by the first user, of the item, said first user having satisfied the condition;

program code for determining, from analysis of the shopping information, a set of affiliates wherein each affiliate of the set of affiliates is entitled to receive a reward due to the purchase of the item by the second user, wherein said determining the set of affiliates comprises: (a) determining that the set of affiliates comprises one or more affiliates identified by respective affiliate information included 
storing a user ID of the second user in a user ID field of the table;
storing a date and time at which the item was purchased by the second user in a buying date and time field of the table;
storing a date and time at which the item was checked out after being purchased by the second user in a checkout date and time field of the table;
storing a quantity of the item purchased by the second user in a quantity field of the table;
storing a price paid for the quantity of the item purchased by the second user in a subtotal field of the table;
determining that an affiliate registration intention field of the table is YES and 
determining that a unique ID is in a unique ID field of the table, wherein the unique ID that is unique to the item tag or is unique to the item to which the 


in response to determining that the unique ID is in the unique ID field of the table and to determining that the affiliate registration intention field of the table is YES, storing in the affiliate database an association between the affiliate ID of the second user in the affiliate ID field of the table; and
program code for transmitting the updated shopping information in the table to the shopping checkout management system, wherein the affiliate ID field of the updated table identifies the set of affiliates entitled to receive respective rewards and also identifies the second user as an affiliate in the affiliate registration intention field of the table.

18-22. (Canceled)

Allowable Subject Matter
Claim(s) claim(s) 2, 12, and 17 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

Therefore independent claims 2, 12, and 17, is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections – 35 USC § 101 
In view of updated Office guidance, the Examiner finds the totality of the claims, amount to more than the abstract idea as rendered in Final Action sent on 07-10-2020, the totality of the claims representing the use of device generated shopping information associated with scanned information pertaining to a purchase of an item by a second user through use of the device from a first user advertising the item, and analysis of shopping information and affiliate information to determine, based on the information, and unique identifiers information and affiliate intention information, appropriation of rewards, the applicant’s claims, including encompassing additional elements that integrate the abstract idea/judicial exception into a practical application, imposing meaningful limits on practicing the abstract idea, applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (See MPEP 2106.05 and Vanda memo). Thus the claims are patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/MICHAEL EZEWOKO/
Examiner, Art Unit 3682



/GAUTAM UBALE/Primary Examiner, Art Unit 3682